HARPER, J.
In this case appellant was indicted by the grand jury of Ft. Bend County, charged with murder. He was tried, found guilty of murder in the second degree, and his punishment assessed at 10 years’ confinement in the penitentiary.
No statement of facts accompanies the record. The record contains no bills of exception, and the motion for a new trial contains but two grounds: “(1) The verdict of the jury was contrary to the law and the evidence. (2) The verdict was not responsive to the evidence” — neither of which can bd reviewed, in the absence of a statement of facts.
The judgment is affirmed.